Citation Nr: 1502701	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  08-38 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a disability evaluation in excess of 20 percent for diabetes mellitus type 2 (diabetes mellitus).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to November 1968 and December 1970 to December 1973.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In his December 2008 VA Form 9, the Veteran requested a hearing before a Decision Review Officer (DRO).  He then withdrew that request in December 2009.  However, a hearing was held before a DRO in February 26, 2009 and a transcript of that hearing is included in the record.

In September 2012, the Board issued a decision denying a rating in excess of 10 percent for the Veteran's bilateral upper extremity peripheral neuropathy and denying a rating in excess of 20 percent for his bilateral lower extremity peripheral neuropathy.  The Board also remanded the Veteran's claim for a rating in excess of 20 percent for diabetes mellitus for the RO to obtain outpatient treatment records from the Jackson VA Medical Center (VAMC) from August 2011 forward.  The RO obtained the directed records and issued a Supplemental Statement of the Case in March 2013 denying the Veteran's claim for a rating in excess of 20 percent for diabetes mellitus.


FINDING OF FACT

Treatment of the Veteran's diabetes mellitus has not required regulation of activities at any time during the course of his appeal, and he has not been hospitalized for episodes of either ketoacidosis or hypoglycemic reaction.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 20 percent for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.119 Diagnostic Code 7913 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided.  Additionally, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA treatment records have been obtained, as have Social Security Administration (SSA) records.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

VA afforded the Veteran a series of adequate examinations.  The examiners considered the relevant history of the Veteran's conditions, provided detailed descriptions of those conditions, and provided extensive analysis to support the conclusions reached.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
   
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal. 


II.  Increased Rating

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  

In April 2007, the Veteran submitted a claim stating that he felt that he could not work on account of his service connected disabilities.  This was interpreted as a claim for increase for each of the service connected disabilities, including diabetes mellitus.  The Veteran's diabetes mellitus is currently rated at 20 percent under Diagnostic Code 7913.

Under Diagnostic Code 7913, a 20 percent rating is assigned when diabetes mellitus requires either insulin and a restricted diet, or an oral hypoglycemic agent and a restricted diet.  A 40 percent rating is assigned when diabetes mellitus requires insulin, a restricted diet, and regulation of activities.  A 60 percent rating is assigned for diabetes that requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is assigned for diabetes mellitus that requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  Logically, a 60 or 100 percent rating cannot be assigned without a veteran meeting all of the criteria for a 40 percent rating.  

Regulation of activities is defined as "avoidance of strenuous occupational and recreational activities."  Camacho v. Nicholson, 21 Vet. App. 360, 363 (2007).  In order for a veteran to be entitled to a 40 percent disability rating for diabetes mellitus, medical evidence must be submitted showing that regulation of activities is required.  Id. at 364.

A 40 percent rating is assigned when diabetes mellitus requires insulin, a restricted diet, and regulation of activities.  That is, all three components must be met.  See
Middleton v. Shinseki, 727 F.3d 1172, 1178 (2013) (if disability rating criteria are written in the conjunctive, "a veteran must demonstrate all of the required elements in order to be entitled to that higher evaluation" and 38 C.F.R. § 4.7 cannot be used to circumvent the need to demonstrate all required criteria).  In this case, they are not.

In 2012, the Board remanded the Veteran's diabetes mellitus claim, noting that the evidence suggested that the Veteran's diabetes mellitus might have increased in severity since his March 2009 VA examination.  The Board noted that VA treatment records dated from 2010 to 2011 noted that the Veteran's diabetes mellitus was uncontrolled; and the Veteran reported experiencing a recent hypoglycemic episode when he failed to eat his lunch on time in August 2011.  

A VA examination was performed in February 2013.  The examiner indicated the Veteran's diabetes was managed by restricted diet as well as oral hypoglycemic agents, noting that he was prescribed insulin more than 1 injection per day.  The examiner specifically found that the Veteran did not require management of activities as a part of his medical management for diabetes mellitus.  The examiner also indicated the Veteran has had zero episodes of ketoacidosis requiring hospitalization over the past 12 months.  The examiner explained that while the Veteran and his Primary Care Practitioner believe he needs to "regulate his activities," the examiner explained that they were not using the phrase in the technical sense, as employed by VA's Diabetes DBQ and rating schedules.  The examiner explained that the Veteran does not need to regulate activities to prevent hypoglycemia; although the examiner allowed that the Veteran's glucoses are not very well-controlled, and he is more prone to hyperglycemia.  However, the examiner noted that over the previous 12 months, and even over the last decade, the Veteran had not required urgent care/ hospitalization for symptomatic hypoglycemia.  The examiner found that regulation of the Veteran's activities was required for VA purposes, given his morbid obesity and muscular and aerobic deconditioning secondary to the sedentary lifestyle that has caused this obesity.  To this end, the Veteran was cautioned not to engage in strenuous activity without proper supervision, so that he does not harm himself, not for fear of developing hypoglycemia secondary to brittle glucose control.  The examiner concluded that the Veteran's diabetes and it's care do not require regulation of occupational or recreational activities with the intent of avoiding hypoglycemia.

The earlier VA examination reports have been reviewed as well.  In September 2007, a VA examiner found that the Veteran had not experienced any episodes of ketoacidosis and has no symptoms of hyperglycemia but has some occasional weak spells.  He has dietary restrictions with carbohydrates and is unable to exercise but does continue working his part-time job.  No restriction of activities was noted in the examination report.

At the March 2009 VA examination, the examiner noted there is no history of ketoacidosis or hypoglycemia.  The Veteran was noted as otherwise asymptomatic concerning diabetes.  Moreover, the examiner indicated the Veteran had no restriction of activities related to the diabetes.  The Veteran was able to dress himself, feed himself, bathe himself and attend to his bathroom needs.  The opinion of this examiner does not approximate the criteria of a 40 percent disability rating because he clearly states that there is no restriction in activities related to his diabetes.  Instead, the 20 percent rating is supported.

VA treatment records were also reviewed and do describe the Veteran's diabetes mellitus as "uncontrolled" at times.  For example, a note dated March 2010 indicates the Veteran's diabetes with insulin was poorly controlled but does not mention restriction of activities for VA purposes or diet.

The Veteran's statements have also been reviewed.  In July 2008 the Veteran described how his diabetes mellitus had caused him to develop peripheral neuropathy.  However, as discussed below, that disability, as well as several others that have been service connected as secondary to the diabetes mellitus, have separately been rated.  In December 2008, the Veteran wrote that he had to take three shots of insulin which he asserted effectively regulated his activities.  However, as discussed above, regulation of activities is a term of art in VA parlance.  The Board does not wish to minimize the inconvenience that is caused by the daily administration of insulin, but the fact remains that the Veteran's assertion does not bring his situation within the framework of a 40 percent rating.  At a DRO hearing in February 2009, the Veteran testified that his doctor had ordered regulation of activities.  However, as explained by the VA examiner in 2013, this purported regulation of activities did not fit within the VA definition of regulation of activities as required for the assignment of an increased rating.

The Veteran's primary care doctor has written that the Veteran's diabetes mellitus requires regulation of activities, and indeed, such is considered probative evidence.  However, when evaluating the evidence of record, the Board must assess the credibility and probative value of the evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993).

Here, the Board must determine what evidence is the most probative evidence.  In this case, the VA examiner in 2013 explained why the notation by the Veteran's primary care doctor that regulation of activities was required did not actually fit into the framework for a 40 percent schedular rating.  The explanation by the examiner was thorough and supported by a compelling rationale.  As such, it is found to be the most probative evidence.  Accordingly, the weight of the evidence is against the conclusion that a 40 percent schedular rating is warranted for the Veteran's diabetes mellitus.  Therefore, the Veteran's claim is denied.

Diagnostic Code 7913 Note (1) directs that any compensable complications of diabetes mellitus should be evaluated separately, unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  However, in this case, it is noted that the Veteran currently receives a number of separate compensable ratings for residuals of his diabetes mellitus, including peripheral neuropathy of each of the extremities.  However, the Board already considered the issues of increased ratings for diabetic neuropathy in the 2012 decision, and therefore these issues need not be discussed here.  

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

The Board finds that the schedular evaluation assigned for the Veteran's service-connected diabetes mellitus is adequate in this case.  The Veteran has a number of secondary symptoms and disabilities as a result of his diabetes mellitus, but they have all been rated separately.  There are simply no symptoms that have been identified that would render the Veteran's diabetes mellitus unique or unusual.  As such, the assigned schedular evaluation is considered to adequately describe the Veteran's diabetes mellitus and a referral for extraschedular consideration is not warranted. 

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  Here, the Veteran has already been granted TDIU based largely on complications related to his diabetes mellitus.  As such, Rice is inapplicable to the current appeal. 


ORDER

A disability evaluation in excess of 20 percent for diabetes mellitus type 2 is denied.


____________________________________________
MATTHEW W. BLACKWELDER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


